The Honorable Ernest G. Cunningham State Representative 17 East Ridge Helena, AR  72342
Dear Representative Cunningham:
This is in response to your request for an opinion regarding the authority to appoint the chief of police in a city of the first class operating under the mayor — city council form of government and which has a civil service commission.  You have asked the following specific questions in this regard:
     1.  Is the chief of police appointed by the mayor or the civil service commission?
     2.  If the appointment is made by the civil service commission, does the mayor or city council have any input into the selection process?
I have enclosed a copy of Opinion No. 88-116, issued by this office on June 17, 1988, which addressed your first question.  It was concluded therein that the civil service commission appoints the chief of police.
In response to your second question, our review reveals no State law mandating or providing specifically for the mayor or city council's input into the selection process.  Applicable civil service commission rules and regulation should, however, be consulted in this regard.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.